Title: To James Madison from Joseph Farley, 27 November 1811 (Abstract)
From: Farley, Joseph
To: Madison, James


27 November 1811, Collector’s Office, Waldoboro. Hears that Eleazar W. Ripley has been recommended as attorney for the District of Maine and endorses the recommendation. Is not intimately acquainted with Ripley but believes him to be a gentleman of “handsome talents, and firmly attached to the laws & government of our country.” Mentions that the incumbent, Mr. Lee, is “federal in his politics, and therefore not so friendly to the present Administration and laws, as the person who holds that important Office should be.” Adds in fairness to Lee that in business he has always appeared to be “faithfull & upright.”
 